Exhibit 99.1 SUBSCRIPTION AGREEMENT Empire Global Gaming, Inc. 555 Woodside Ave. Bellport New York 11713 Gentlemen: The undersigned represents as set forth below and subscribes to purchase Shares at $0.25 per Share, for $, provided that you accept this subscription.There is no minimum amount of shares that must be sold and proceeds may be utilized at the issuer's discretion.If any checks are delivered to any FINRA member, the member must promptly, by noon of the next business day, transmit all checks received to the issuer or any person entitled thereto. The undersigned, if an individual, is a resident of, or, if a corporation, partnership or trust, has as its principal place of business: The State of New York The State of Florida The District of ColumbiaOther State A State foreign to U.S.A. Dated: Signature: If not an individual: Name of Corporation, Trust, or PartnershipPrint or type name of Signer State where incorporated,P.O. Box or Street Address organized, or domiciled City, State and Zip Code Print Signer's Capacity Tax IDSocial Security Number Fax and Phone Numbers
